Citation Nr: 1816605	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972 and was awarded the Vietnam Service Medal with one star.  He died in April 2004; the Appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

In December 2017, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for further development.  Post-mortem toxicology studies confirmed levels of industrial chemicals in the Veteran that should normally be "nil."  The examiner concluded that the "morbidity that he suffered over a period of years and a significant contributor to his mortality was the industrial chemical exposure that [the Veteran] experienced in the workplace."  On remand, the AOJ should attempt to obtain any evidence that provides more information on the Veteran's previous employment and exposure to industrial chemicals, including medical treatment records.  Similarly, the AOJ should make another attempt to access records from Dr. Vijay Mittal, who only provided one treatment record from December 2000 and a letter in support of the Appellant's claim dated February 2011.  Apparently Dr. Mittal provided the Veteran's medical care from 2000 to 2004, but we do not have complete records.

Additionally, the Veteran's separation examination documents "hypertension, liable" in the notes section.  As his autopsy shows that he had hypertensive heart disease at the time of his death and died from an acute myocardial infarct, a VA medical opinion is necessary to determine whether the Veteran's hypertension, that was noted at separation from service, was a contributory cause of death and the effects, if any, from the Veteran's post-service exposure to industrial chemicals. 

The Appellant has submitted doctors' statements premised on the fact the Veteran was exposed to herbicides during his service.  She has submitted information that the USS New Orleans served in the Western Pacific off the coast of Vietnam.  However, the presumption of herbicide exposure does not apply to service aboard deep water Naval vessels.  She also submitted a Board decision that found the claimant in that case, who served aboard the USS New Orleans, had gone ashore to Vietnam for a particular mission that was consistent with his military occupational specialty.  At this time, there is no information suggesting this Veteran ever set foot in Vietnam, and the Appellant does not allege such.  Rather, she states he was exposed to Agent Orange by loading/unloading helicopters that had been in Vietnam.  Finally, she submitted a list of the ships recognized by VA as having sufficient service in Vietnam to presume exposure to herbicides, and she circled the entry that the USS New Orleans docked in DaNang in March 1970.  However, the Veteran was not on the ship at that time, but was in basic training in the United States.  Therefore, at this juncture, there is insufficient evidence to factually establish herbicide exposure, and she was advised by the undersigned at the hearing that the main question in this case is whether such exposure could be shown.  Her representative argued that when the USS New Orleans was off the coast of Vietnam in support of combat operations, personnel would go ashore for various reasons, and perhaps the Veteran did as well.  The Veteran was assigned to the USS Iwo Jima from March and May 1971 and was aboard the USS New Orleans from May to June 1971, which included support of combat operations.  Efforts should be made to gather additional information about the ships' activities during these time periods.

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request that she list all of the Veteran's treatment providers and authorize VA to access the Veteran's medical records from those providers, including any of his primary care physicians, Dr. Vijay Mittal and West Marion Community Hospital.  The Appellant is advised that these records are crucial for an informed adjudication of her claim, as they will contain the Veteran's medical history, as well as potentially any statements he made to medical professionals about his military service and/or exposure to herbicides.

2. Request that the Appellant provide more detail, along with any supporting documentation, about the Veteran's post-service employment, why she sought an autopsy, and the comment by the autopsy examiner that the Veteran had "exposure to toxic chemicals in the work place over a 25 year period."

3.  Request any information such as unit records, ship histories, and deck logs that would provide additional information about the activities of the USS Iwo Jima from March and May 1971 and the USS New Orleans from May to June 1971.  The Veteran was assigned to the H&S Co., BLT, 1st Battalion, 9th Marines, during these assignments.

4.  Once the above evidence has been gathered, the RO should review it to see if there is sufficient evidence the Veteran was exposed to herbicides and that he had ischemic heart disease which caused or contributed to his death.  If the claim cannot be granted on this basis, then the RO should proceed with the following instruction.

5. The claims file should be forwarded to an appropriate VA examiner who can assist in assessing the relationship, if any, between the Veteran's service and cause of death.  After review of the claims file, the examiner should render the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension diagnosis began in or is otherwise related to service. 

The examiner should consider that the Veteran's service separation examination noted "hypertension, liable." 

b. If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was a contributory cause of death in that it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death?

In rendering a decision, the examiner should consider the Veteran's autopsy report, which showed that he had hypertensive heart disease at the time of his death and levels of "Methanol (1300 ug/G) and 1,3 Dichloroethane (Positive: not quantitated)" confirmed by port-mortem toxicology studies.  At the end of his autopsy report, the examiner concluded that "the morbidity that he suffered over a period of years and a significant contributor to his mortality was the industrial chemical exposure that [the Veteran] experienced in the workplace" for a 25-year time period.  

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. After completion of the above, the issue of service connection for cause of death should be readjudicated.  If the benefits sought on appeal are not granted, the Appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




